Citation Nr: 1806798	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  16-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was previously before the Board in August 2017 where it was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the Veteran's bilateral hearing loss is etiologically related to service.  

2. The preponderance of the evidence fails to establish that the Veteran's tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.
 
Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Bilateral Hearing Loss and Tinnitus

The Veteran generally contends that he suffers from hearing loss and tinnitus as a result of noise exposure during service.  Specifically, the Veteran maintains that he was constantly exposed to loud noise while in the "heavy Armor unit tank battalion."  

The Board observes that the Veteran's Form DD-214 reflects military occupational specialty (MOS) as "Cook".  But, the Board also points out that his military personnel records show he was in the "Field Artillery" branch of the Army.  Thus, noise exposure in this regard is acknowledged.  With that said however, in order for service connection to be warranted, it must be shown that such military noise exposure actually caused hearing loss and tinnitus.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2017).

The Veteran was afforded a VA examination in October 2015.  Although sensorineural hearing loss was indicated, the examiner found that the Veteran's hearing loss was not caused by or a result of his military service.  In support of his finding, the audiologist explained that the Veteran "worked as a cook for 2 years while on active duty and worked in the Ford Motor Company and Kellogg's Factories for more than 42 years after service.  His noise exposure in the civilian sector was greater than his exposure on active duty."  Based on the personal history reported by the Veteran and review of the claims file, the examiner remarked that there was "more significant noise exposure post-military service than while in the military" as the Veteran operated a steel press, and was exposed to all types of machinery and mixers. See VA contract Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated October 2015.   

A similar opinion was rendered with respect to tinnitus.  The examiner noted the Veteran's report of onset in the 1970s.  After clinical interview, review of the claims file and personal examination of the Veteran, the examiner opined that "the etiology of the tinnitus is at least as likely as not associated with hearing loss." Id.  

Private treatment records of April 2008 through June 2016 reflect ear, nose, and throat (ENT) evaluations negative for hearing loss. See Chhokar Clinic records.

In compliance with the August 2017 Board remand, another VA examination was provided for the Veteran in October 2017.  Citing to available medical records and in consideration of the Veteran's history of noise exposure post-service, namely his 42 years working in Kellogg's and Ford Motor Company, the audiologist opined that the Veteran's hearing loss is less likely associated with military noise exposure.  The examiner further explained that, working as a press operator at Ford following service would "most certainly expose someone to loud, excessive, constant noise."  The examiner also noted lay statements of record stating that the Veteran worked on "heavy Armor unit equipment or wars," but concluded that such assertions were not supported by the record.  The examiner remarked that, "in fact, the Veteran never served in combat."  In conclusion, the examiner found that the Veteran's hearing loss was most likely the result of post-military events/ factors and less likely due to service. See VA contract medical opinion dated October 2017. 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss and tinnitus.  

In this regard, the Board finds the October 2015 and October 2017 VA medical opinions together constitute the most probative medical evidence of record.  The audiologists provided a reasoned analysis of the case to support the conclusion that there is no reliable evidence linking the Veteran's current hearing loss and tinnitus condition to service.  Rather, in a well-reasoned rationale and supported by Veteran's employment history, the examiner's consistently found that the Veteran's hearing loss and tinnitus were attributable to post-service events such as his employment as a press operator following service and over 35 years in machinery. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Further, the 2017 examiner sufficiently addressed the lay statements of record.  Moreover, the Board observes that the 2015 and 2017 VA medical opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claim for service connection.

Additionally, though sensorineural hearing loss may be considered a chronic disease such as organic diseases of the nervous system, for VA purposes, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required. See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that sensorineural hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  Accordingly, service connection for hearing loss on a presumptive basis has not been established and therefore, not warranted. See 38 U.S.C §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Lastly, the Board has considered the Veteran's assertions that his hearing loss and tinnitus are etiologically related to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his hearing loss is due to noise exposure in service, as this requires medical expertise.  Consequently, lay assertions of etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  For this purpose, the Board finds the lay statements of record have little probative value and the Board assigns more weight to the medical opinions provided by the VA examiners.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of bilateral hearing loss and tinnitus.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection has not been established and the claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


